Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 1 of 25 PageID: 2070




                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


MICHAEL TOBIN,

Plaintiff,                                  Civil No. 1:19-CV-12810
                                                    (RMB)

            v.                                      OPINION

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.




APPEARANCES:

BOSS & FRANKEL, P.A.
By: Richard L. Frankel, Esq.
Jennifer L. Stonage, Esq.
725 Kenilworth Avenue, Suite 2
Cherry Hill, New Jersey 08002
          Counsel for Michael Tobin

SOCIAL SECURITY ADMINISTRATION, OFFICE OF THE GENERAL COUNSEL
By: Naomi Mendelsohn, Special Assistant United States Attorney
Office of the General Counsel, Region III
P.O. Box 41777
Philadelphia, Pennsylvania 19101
          Counsel for Commissioner of the
          Social Security Administration
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 2 of 25 PageID: 2071



RENEE MARIE BUMB, UNITED STATES DISTRICT JUDGE:

     This matter comes before the Court upon an appeal by

Plaintiff Michael Tobin (“Plaintiff”) of the final determination

of the Commissioner of Social Security (“Commissioner”) denying

Plaintiff’s application for social security disability benefits.

For the reasons set forth herein, the Court will VACATE the

decision of the Administrative Law Judge (the “ALJ”) and REMAND

for proceedings consistent with this Opinion.


I.   PROCEDURAL HISTORY

     On December 21, 2013, Plaintiff protectively filed a Title

II application for disability insurance benefits, alleging

disability beginning December 15, 2011, based on a variety of

physical and mental health conditions, including recurrent

pulmonary embolisms, lumbar degenerative disc disease,

obstructive sleep apnea, sarcoidosis, bipolar disorder,

attention deficit hyperactivity disorder, and borderline

intellectual functioning. (Administrative Record (“A.R.”), 279).

Plaintiff’s claim was initially denied on July 29, 2014, and

again denied upon reconsideration on February 20, 2015. (A.R.,

36). ALJ Lisa Hibner presided over the disability hearing on

October 17, 2017. (A.R., 55-91). Testimony was taken from

Plaintiff and a Vocational Expert (“VE”), Sheila Justice (A.R.,

55-91).


                                    2
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 3 of 25 PageID: 2072



      Following the hearing, the ALJ issued a decision on

February 15, 2018, which denied Plaintiff’s claim. (A.R., 46).

Plaintiff’s request for review was denied by the Appeals Council

on March 20, 2019, rendering the ALJ’s decision as final. (A.R.,

1).   Plaintiff’s appeal is presently before this Court.


II.   STANDARD OF REVIEW

      When reviewing a final decision of an ALJ regarding

disability benefits, a court must uphold the ALJ’s factual

decisions if they are supported by “substantial evidence.” Hess

v. Comm’r Soc. Sec., 931 F.3d 198, n. 10 (3d Cir. 2019); 42

U.S.C. §§ 405(g), 1383(c)(3). “Substantial evidence” means

“‘more than a mere scintilla. It means such relevant evidence as

a reasonable mind might accept as adequate to support a

conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971)

(quoting Cons. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938));

Albert Einstein Med. Ctr. v. Sebelius, 566 F.3d 368, 372 (3d

Cir. 2009).

      In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000). The Court’s review of legal issues is plenary. Hess, 931




                                    3
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 4 of 25 PageID: 2073



F.3d at n. 10 (citing Chandler v. Comm’r of Soc. Sec., 667 F.3d

356, 359 (3d Cir. 2011)).

     The Social Security Act (“SSA”) defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A). The Act

further states,

     [A]n individual shall be determined to be under a
     disability only if his physical or mental impairment or
     impairments are of such severity that he is not only
     unable to do his previous work but cannot, considering
     his age, education, and work experience, engage in any
     other kind of substantial gainful work which exists in
     the national economy, regardless of whether such work
     exists in the immediate area in which he lives, or
     whether a specific job vacancy exists for him, or whether
     he would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step,

sequential analysis for evaluating a claimant’s disability,

as outlined in 20 C.F.R. § 404.1520(a)(4)(i-v). The

claimant bears the burden of proof at steps one through

four, and the Commissioner of Social Security at step five.

Hess, 931 F.3d at 201 (citing Smith v. Comm’r of Soc. Sec.,

631 F.3d 632, 634 (3d Cir. 2010)). Recently in Hess, 931

F.3d at 201–02, the Third Circuit described the ALJ’s role


                                    4
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 5 of 25 PageID: 2074



in the Commissioner’s inquiry at each step of this

analysis:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity.” 20 C.F.R. §§
     404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is not
     disabled. Id. Otherwise, the ALJ moves on to step two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities.” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is disabled.
     20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If
     they do not, the ALJ moves on to step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his “past relevant work.” Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). A claimant’s “[RFC] is the most [he]
     can still do despite [his] limitations.” Id. §§
     404.1545(a)(1), 416.945(a)(1). If the claimant can
     perform his past relevant work despite his limitations,
     he is not disabled. Id. §§ 404.1520(a)(4)(iv),
     416.920(a)(4)(iv). If he cannot, the ALJ moves on to
     step five.

     At step five, the ALJ examines whether the claimant “can
     make an adjustment to other work[,]” considering his
     “[RFC,] . . . age, education, and work experience [.]”
     Id.   §§   404.1520(a)(4)(v),   416.920(a)(4)(v).   That
     examination typically involves “one or more hypothetical
     questions posed by the ALJ to [a] vocational expert.”
     Podeworny v. Harris, 745 F.2d 210, 218 (3d Cir. 1984).
     If the claimant can make an adjustment to other work, he


                                    5
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 6 of 25 PageID: 2075



     is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v),
     416.920(a)(4)(v). If he cannot, he is disabled.


III. FACTUAL BACKGROUND

     The Court recites only the facts that are necessary to its

determination on appeal. Plaintiff allegedly suffers from

several physical and mental health conditions, including

recurrent pulmonary embolisms, lumbar degenerative disc disease,

obesity, obstructive sleep apnea, sarcoidosis, prothrombin

mutation, bipolar disorder, schizophrenia, attention deficit

hyperactivity disorder, and borderline intellectual functioning.

(A.R., 38, 279). Plaintiff, who was twenty-seven years old on

the Alleged Onset Date (the “AOD”) of December 15, 2011, took

special education classes, graduated high school, and has not

received further formal educational training beyond high school.

(A.R., 46, 68-69, 279).


     A. Plaintiff’s Employment History

     Plaintiff worked as a fast food cashier from 2000 to 2002,

as a stocker from 2004 to 2006, and as a janitor from 2006 to

2011. (A.R., 86-87, 104-05). When asked why he stopped working,

Plaintiff testified that he was terminated from his janitorial

job because he was in a “manic state of mind” and was “talking

inappropriately with coworkers[.]” (A.R., 63).         Plaintiff

testified that he did not look for new work following


                                    6
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 7 of 25 PageID: 2076



termination from his janitorial position, citing depression and

back pain. (A.R., 63-64). Plaintiff testified that his

depression made it difficult to interact with others, and he

believes that his back injuries were a result of unloading cargo

from trucks when he worked as a stocker, and wearing a vacuum on

his back during his employment as a janitor. (A.R., 64).


     B. Plaintiff’s Medical History

           a. General Medical History

     The record demonstrates a long history of mental and

physical health issues. When transferring to the Lumberton

Township School District in 1991, Plaintiff was placed in the

“Multiply Handicapped” class. (A.R., 394). A 1998 psychological

evaluation found that Plaintiff was “perceptually impaired” with

a full-scale IQ score of 75. (A.R., 380-81). Plaintiff received

treatment from Virtua Family Medicine between December 23, 2010

and April 26, 2017, during which he demonstrated lower back

pain, pulmonary embolisms, hyperlipidemia, hilar adenopathy,

obstructive sleep apnea, bipolar disorder, coagulation defects,

and polysubstance abuse. (A.R., 527, 542, 548, 1637-38). The

record likewise indicates that Plaintiff was diagnosed with Type

2 diabetes mellitus, deep venous thrombosis, sarcoidosis, and

shortness of breath believed to be related to deconditioning and

obesity. (A.R., 1667). Plaintiff has also been treated for



                                    7
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 8 of 25 PageID: 2077



uncontrolled hypertension, anxiety, and aggressive behavior.

(A.R., 430).

     On March 22, 2014, Plaintiff was admitted to Virtua

Memorial Hospital after making homicidal threats and apparently

experiencing intermittent visual and auditory hallucinations.

(A.R., 1703). During a subsequent hospitalization for homicidal

thoughts, it was observed that Plaintiff had chronic back pain

from a prior trauma, and also claimed to have a history of

schizophrenia. (A.R., 574). On May 1, 2015, Plaintiff was

charged with simple assault. (A.R., 1279). According to

Plaintiff’s mother, Plaintiff punched a woman who was walking

down the street with her dog, tore off his shirt and chased a

young boy who was riding a bicycle. (A.R., 660).

     On November 4, 2015, Plaintiff was diagnosed with major

depressive disorder. (A.R., 1215). On June 14, 2016, Plaintiff

was hospitalized due to worsening depression. (A.R., 885). On

November 9, 2016, Plaintiff was admitted to the hospital due to

“increasing mania including poor sleep, increasing episodes of

rage with homicidal ideation, increasing irritability, racing

thoughts, [and] vague visual hallucinations.” (A.R., 750).




                                    8
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 9 of 25 PageID: 2078



Plaintiff stated that he had suicidal thoughts when he did not

have marijuana. (A.R., 758).

           b. Non-Compliance With Treatment

     The record also indicates frequent non-compliance with

treatment by Plaintiff, and generally an improvement of symptoms

with the resumption of treatment. During a May 2013

hospitalization for anxiety and aggressive behavior, it was

noted that Plaintiff had been “very poorly compliant with

outpatient treatment,” and “rapid improvement” was noted once

Plaintiff stated a trial of Zyprexa. (A.R., 428-30). Treatment

notes indicate that Plaintiff was “very resistant” to aftercare

recommendations. (A.R., 431). During a March 2014

hospitalization Plaintiff “adamantly” refused to participate in

psychiatric daycare or meet with a psychiatrist. (A.R., 1704).

When Plaintiff was hospitalized in November 2015 for increased

paranoia and poor sleep Plaintiff admitted that he had been non-

compliant with his medications. (A.R., 1271, 1273). When

Plaintiff restarted his medications he showed “rapid

improvements in all symptoms[,]” and was alert, oriented, and

cooperative upon discharge. (A.R., 1296-1297). On April 29,

2016, it was observed that Plaintiff did not follow up with a

nutritionist despite a referral, did not check his glucose

levels despite being instructed to do so, and consumed soda for



                                    9
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 10 of 25 PageID: 2079



breakfast. (A.R., 1667, 1669). The record indicates several

other instances of non-compliance as well.

           c. Medical Opinions

     Plaintiff’s treating psychologist, Dr. Robert McFadden,

concluded that Plaintiff had extreme limitations in the

following areas: understanding and remembering detailed

instructions, carrying out detailed instructions, the ability to

make judgments on simple work-related functions, interacting

appropriately with the public, interacting appropriately with

supervisor(s), interacting appropriately with co-workers,

responding appropriately to work pressures in a usual work

setting, and responding appropriately to changes in a routine

work setting. (A.R., 287-88). Dr. McFadden likewise concluded

that Plaintiff had marked limitations in understanding and

remembering short, simple instructions, and in carrying out

short, simple instructions. (A.R., 287). Dr. McFadden further

concluded that Plaintiff demonstrated poor self-care, impaired

cognition, and lacked the mental ability, judgment and

competence to make decisions concerning his well-being. (A.R.,

290).

     At the request of the state agency, Dr. Dennis Coffey

conducted a consultative psychiatric examination of Plaintiff.

(A.R., 576). Dr. Coffey found Plaintiff to have a full-scale IQ

score of 73, placing him in the borderline range of intellectual

                                    10
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 11 of 25 PageID: 2080



functioning. (A.R., 576). Dr. Coffey likewise noted that

Plaintiff’s mood was tense, edgy, and stressed, and that these

behavioral characteristics were related to Plaintiff’s substance

abuse. (A.R., 579). Dr. Coffey found that Plaintiff was

oriented, had intact attention, could perform serial 7s, could

add, subtract, and multiply, and had poor insight but adequate

judgement. (A.R., 579).

     Plaintiff’s medical records were examined by state agency

psychologists Sharon Flaherty and Floyd Turhan. (A.R., 100,

116). Dr. Flaherty concluded that Plaintiff had moderate

limitations in his activities of daily living and maintaining

social functioning, and marked difficulties in concentration,

persistence, or pace. (A.R., 99). Dr. Flaherty conducted a

mental RFC assessment and determined that Plaintiff was markedly

limited in his ability to understand, remember and carry out

detailed instructions, and in his ability to interact with the

public. (A.R., 102-04). Dr. Flaherty lastly concluded that

Plaintiff could sustain focus, memory, basic social interaction

and mental pace/ persistence for simple routine tasks. (A.R.,

104). Dr. Turhan affirmed Dr. Flaherty’s mental RFC. (A.R., 119-

121).

     C. The ALJ’s Decision

     Following the administrative hearing, the ALJ concluded

that Plaintiff was not disabled under the meaning of the SSA.

                                    11
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 12 of 25 PageID: 2081



(A.R., 48). At Step One of the sequential analysis, the ALJ

determined that Plaintiff had not engaged in substantial gainful

activity since the AOD of December 15, 2011 through his date

last insured of December 31, 2016. (A.R., 38). At Step Two, the

ALJ determined that Plaintiff had the following severe

impairments: bipolar disorder, schizophrenia, prothrombin

mutation, sarcoidosis, depression, learning disability,

degenerative disc disease, obesity, diabetes, and anxiety.

(A.R., 38). The ALJ likewise found that there was objective

evidence in the record that Plaintiff suffered from sleep apnea,

but that it was non-severe. Id.

     At Step Three the ALJ determined that Plaintiff did not

have an impairment that met or was medically equivalent to the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and

404.1526). (A.R., 39).

     At Step Four, the ALJ defined Plaintiff’s RFC as follows:

     [T]he [Plaintiff] had the residual functional
     capacity to perform light work as defined in 20 CFR
     404.1567(b) except occasionally climb ramps or
     stairs; never climb ladders, ropes, or scaffolds;
     occasionally stoop, crouch, kneel or crawl; no
     exposure to moving machinery, unprotected heights.
     The claimant must avoid concentrated exposure to:
     extreme heat or cold, wetness or humidity, irritants
     such as fumes, odors, dust and gases, poorly
     ventilated areas, and exposure to chemicals. The
     claimant is limited to simple routine tasks; frequent
     interaction   with   supervisors    and   co-workers;
     occasional interaction with public; work in a low

                                    12
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 13 of 25 PageID: 2082



     stress job, defined as having only occasional decision
     making and only occasional changes in the work
     setting. Additionally, the claimant is further
     limited to work with occasional judgment required on
     the job.

(A.R., 41).1 In making this decision, the ALJ considered “all

symptoms and the extent to which these symptoms can reasonably

be accepted as consistent with the objective medical evidence

and other evidence, based on the requirements of 20 CFR 404.1529

and SSR 16-3p.” (A.R., 41). The ALJ gave “great weight” to the

opinions of Dr. Flaherty and Dr. Turhan. (A.R., 45). The ALJ

gave “less weight” to the opinion of Dr. McFadden, stating that

the extreme limitations he suggested were “not supported by the

mental status examinations of record reflecting generally benign

mental status examinations when compliant with treatment, and

rapid improvement in symptoms when medication resumed.” (A.R.,

45-46). The ALJ concluded step four by stating that Plaintiff

was unable to perform any past relevant work. (A.R., 46).

     At step five, the ALJ determined that there were jobs that

existed in significant numbers in the national economy that

Plaintiff could have performed, and he was therefore not

disabled. (A.R., 46-47). Relying on VE’s testimony, the jobs




1 The Court notes that when explaining Plaintiff’s RFC the ALJ noted that
Plaintiff had a driver’s license despite conflicting evidence in the record.
(A.R., 45, 61). If Plaintiff’s driver’s license (or lack of one) is relevant
to the ALJ’s decision on remand, the ALJ should more fully develop the record
to clarify this ambiguity.

                                     13
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 14 of 25 PageID: 2083



identified by the ALJ were Laundry Worker, Hand Packager, and

Box Printer. (A.R., 47).


IV.   DISCUSSION

      Plaintiff’s Brief argues that the ALJ’s decision is

unsupported by substantial evidence because the ALJ erred in (1)

failing to formulate Plaintiff’s RFC to include specific

restrictions based on Plaintiff’s borderline intellectual

functioning, (2) finding that Plaintiff had the mental capacity

to perform unskilled work on a regular, full-time basis, (3)

impermissibly substituting her judgment for that of Plaintiff’s

treating psychologist, and (4) not formulating Plaintiff’s RFC

to include limitations accounting for Plaintiff’s prothrombin

mutation, degenerative disc disease, and obesity. (Plaintiff’s

Brief (“P.B.”), 20-28). Upon review, this Court cannot say that

the ALJ’s decision is supported by substantial evidence because

of the ALJ’s determination that Plaintiff could perform

unskilled work on a regular, full-time basis, and the assignment

of “less weight” to the opinion of Plaintiff’s treating

psychiatrist, Dr. Robert McFadden. The Court need not address

Plaintiff’s objections to the ALJ’s formulation of Plaintiff’s

mental RFC and physical RFC.

      Plaintiff’s Reply Brief further challenges the ALJ’s

decision by arguing that ALJ Hibner was not appointed in


                                    14
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 15 of 25 PageID: 2084



accordance with the Constitution’s Appointments Clause, and

Plaintiff therefore did not receive a proper hearing.

(Plaintiff’s Reply Brief (“P.R.B.”), 5). The Court need not

decide this issue.

     A. Plaintiff’s Ability To Perform Unskilled Work on a
        Regular, Full-Time Basis

     Plaintiff argues that the ALJ erred in finding that

Plaintiff had the ability to perform unskilled work on a

regular, full-time basis. (P.B., 23). Specifically, Plaintiff

argues that the ALJ erred because the VE testified that being

absent four days per month would eliminate all jobs in the

national economy, and that Plaintiff’s necessary treatment

schedule would make it impossible to miss fewer than four days

per month. (P.B., 24). Plaintiff and Defendant agree that the

ALJ’s explanation for the frequency of Plaintiff’s

hospitalizations and treatment is Plaintiff’s non-compliance

with treatment. (P.B., 23; Defendant’s Brief (“D.B.”), 21).

Indeed, the ALJ noted that Plaintiff’s “multiple psychiatric

hospitalizations... occurred after the claimant failed to be

compliant with his psychotropic medication regimen, and

generally showed great improvement once medication was resumed.”

(A.R., 43). The ALJ likewise stated “The overall record reflects

that when the claimant was non-compliant with medications, his

symptoms were exacerbated.” (A.R., 42). Lastly, the ALJ opined


                                    15
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 16 of 25 PageID: 2085



that “claimant's mental health symptoms appear to be well

regulated when the claimant is compliant with medication.”

(A.R., 45). Plaintiff argues that if the ALJ believed Plaintiff

did not require the treatment that he had previously been

receiving then she should have explained that conclusion, and if

she did believe that such treatment was necessary she should

have addressed Plaintiff’s ability to receive treatment and

obtain work in light of the VE’s testimony. (P.B., 24).

Alternatively, Defendant argues that the ALJ appropriately

discussed and considered Plaintiff’s treatment records

(including hospitalizations), and that “Nothing more was

required.” (D.B., 20). Defendant also relies on a handful of

cases from other circuits indicating that the time that a

claimant would miss from work due to medical appointments and

treatment is not a relevant consideration for the ALJ; the law

of the Third Circuit, however, causes this Court to conclude

otherwise. (D.B., 20-21).

     “The RFC must be based on all of the relevant evidence in

the case record such as... The effects of treatment, including

limitations or restrictions imposed by the mechanics of

treatment (e.g., frequency of treatment, duration, disruption to

routine[.]” 1996 SSR LEXIS 5, at *13-14. The Third Circuit Court

of Appeals has held “in order to discharge the burden of

determining whether a claimant is capable of working on a

                                    16
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 17 of 25 PageID: 2086



‘regular, continuing or sustained basis,’ the Secretary must

take into account frequent medical episodes requiring

hospitalization.” Rocco v. Heckler, 826 F.2d 1348, 1350 (3d Cir.

1987) (citing Kangas v. Bowen, 823 F.2d 775, slip op. at 8 (3d

Cir. 1987)). In Kangas, the Court held that the ALJ must

consider the claimant’s ability not only to obtain a job, but

also their ability to retain that job in light of impairments

that require frequent hospitalization. Kangas, 823 F.2d slip op.

at 8. The Court likewise noted that the determination of whether

one can engage in substantial gainful activity is a practical

assessment, and the extent to which a disability may prevent

regular work attendance is a relevant factor in that

determination. Id. at 9. The Court ultimately vacated the ALJ’s

decision because it was “not reasonable to expect [the claimant]

to be able to retain any such job when he ha[d] an impairment

that require[d] frequent hospitalization[,]” and the ALJ failed

to consider the effect of those hospitalizations on the

claimant’s ability to obtain and retain employment. Id. at 8-9.

     Because the ALJ must consider whether Plaintiff could have,

as a practical matter, attended work regularly, the relevant

question becomes whether non-compliance with treatment was a

sufficient basis for the ALJ to conclude that Plaintiff could

have attended work with sufficient regularity- in and of itself

it is not. It is an error for the ALJ to draw adverse inferences

                                    17
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 18 of 25 PageID: 2087



from a claimant’s failure to comply with treatment if the ALJ

does not address whether that non-compliance was due to the

claimant’s mental illness. Vorhees v. Colvin, 215. F. Supp. 3d

358, 381 (M.D. Pa. 2015)(citing SSR No. 96-7p, 1996 SSR LEXIS 4,

at *22 (July 2, 1996)). “Federal Courts have recognized a

mentally ill person’s noncompliance with psychiatric medications

can be, and usually is, ‘the result of [the] mental impairment

[itself.]” Id. (quoting Pate-Fires v. Astrue, 564 F.3d 935, 945

(8th Cir. 2009)(quoting Mendez v. Chater, 943 F. Supp. 503, 508

(E.D. Pa. 1996))). “Courts have [also] acknowledged that

noncompliance with treatment is especially prevalent among

patients with bipolar disorder.” Id. In fact, one Court has even

called non-compliance with treatment a hallmark of bipolar

disorder. Pounds v. Astrue, 772 F. Supp. 2d 713, 722 n.21 (W.D.

Pa. 2011). It is not sufficient for an ALJ to cite a claimant’s

understanding of the need to comply with treatment, as there is

a “critical distinction between [a claimant’s] awareness of the

need to take [his] medication and... whether [his] noncompliance

with [his] medication was a medically-determinable symptom of

[his] mental illness.” Pate-Fires 564 F.3d at 945. An ALJ may

deny a claimant social security benefits if the ALJ finds that

the claimant unreasonably failed to comply with treatment, and

compliance would have restored the claimant’s ability to work.

Sharp v. Bowen, 705 F. Supp 1111, 1123 (W.D. Pa. 1989) (citing

                                    18
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 19 of 25 PageID: 2088



20 C.F.R. 404.1530). Alternatively, a claimant who reasonably

refuses treatment cannot be denied Social Security benefits on

those grounds. Id. at 1124 (citing 20 C.F.R 404.1530(c)).

“Although some courts have used an objective standard when

analyzing whether a claimant's refusal of prescribed treatment

is reasonable or justifiable, the majority of courts use a more

lenient, subjective standard. Id. In Sharp, the court held,

      in determining whether a claimant with a mental
      impairment has reasonably refused treatment, the
      question is whether he has justifiably refused in light
      of his psychological, social or other individual
      circumstances... An individual with a severe mental
      impairment quite likely lacks the capacity to be
      "reasonable." In addition, that individual may not have
      the same capacity to assess the risks and benefits of
      prescribed treatment as someone who is not affected by
      such an impairment.


Id.

      In this case, the ALJ referred to Plaintiff’s non-

compliance with treatment, and indicated that Plaintiff’s

condition readily improved upon resumption of treatment. (A.R.,

43). The ALJ did not, however, discuss whether Plaintiff’s

bipolar disorder or other severe mental impairments were a cause

of Plaintiff’s non-compliance with treatment. The ALJ also did

not speak more broadly to the question of whether Plaintiff’s

non-compliance with treatment was reasonable. Based on VE’s

testimony, it is clear that if Plaintiff required

hospitalizations and treatment at a rate resembling their

                                    19
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 20 of 25 PageID: 2089



frequency during certain prior time periods, he would have been

unable to obtain regular, full-time time work and would

appropriately be considered disabled under the SSA. Because the

ALJ relied heavily on Plaintiff’s non-compliance in her opinion,

but did not articulate whether she considered the possibility

that Plaintiff’s non-compliance was caused by Plaintiff’s

bipolar disorder or other severe mental impairments, this Court

cannot say that the ALJ’s decision is supported by substantial

evidence.

     B. ALJ’s Treatment of Dr. McFadden’s Opinion

     Plaintiff next argues that the ALJ erred by impermissibly

substituting her judgment for that of Plaintiff’s treating

psychiatrist, Dr. Robert McFadden. (P.B., 26). Plaintiff and

Defendant agree that the ALJ assigned less weight to Dr.

McFadden’s opinion because of Plaintiff’s non-compliance with

treatment. (P.B., 26), (D.B., 22). Indeed, the ALJ assigned less

weight to Dr. McFadden’s opinion because “the extreme

limitations opined to by Dr. McFadden are not supported by the

mental status examinations of record reflecting generally benign

mental status examinations when compliant with treatment, and

rapid improvement in symptoms when medication is resumed.”

(A.R., 45-46) (emphasis added). Plaintiff argues that this was

an improper rationale for the ALJ’s assignment of less weight to

Dr. McFadden’s opinion, while defendant argues that it was

                                    20
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 21 of 25 PageID: 2090



legally sufficient. (P.B., 25-26), (D.B., 22). Although the

Court declines to say whether ALJ used her own judgement (as

Plaintiff suggests), or instead relied on the opinions of

medical professionals other than Dr. McFadden, this Court finds

the ALJ did not articulate a sufficient rationale for assigning

less weight to the opinions of Dr. McFadden and therefore cannot

say that the ALJ’s opinion is supported by substantial evidence.

     The ALJ must evaluate every medical opinion received. Kline

v. Saul, Civil No. 1:19-CV-205, 2019 U.S. Dist. LEXIS 211283, at

*21 (M.D. Pa. Sept. 9, 2019). Social security regulations

provide progressively more rigorous tests for weighing opinions

as the ties between the source of the opinion and the individual

become weaker. SSR No. 96-6p, 1996 SSR LEXIS 3, at *5 (July 2,

1996). Generally, more weight is given to opinions from treating

sources. 20 CFR 404.1527. However, the opinion of treating

sources does not bind the ALJ. Kline, 2019 U.S. Dist. LEXIS

211283, at *24. “A cardinal principle guiding disability

eligibility determinations is that the ALJ accord treating

physicians’ reports great weight....” Morales v. Apfel, 225 F.3d

310, 317 (3d Cir. 2000). When a conflict in evidence exists, the

ALJ may choose whom to credit, but cannot reject evidence for

the wrong reason or no reason at all. Plummer v. Apfel, 186 F.3d

422, 429 (3d Cir. 1999) (citing Mason v. Shalala, 994 F.2d 1058,

1066 (3d Cir 1993)). “It is the province and duty of the ALJ to

                                    21
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 22 of 25 PageID: 2091



choose which medical opinions deserve greater weight[,]”

provided that the ALJ’s decision is accompanied by an “adequate,

articulated rationale[.]” Kline, 2019 U.S. Dist. LEXIS 211283,

at *24.

     The Court finds that the ALJ’s articulated rationale for

assigning less weight to the opinion of Dr. McFadden is

inadequate because it too relies on Plaintiff’s non-compliance

with treatment without addressing whether that non-compliance

was at least in part attributable to Plaintiff’s bipolar

disorder or other severe mental impairments. In fact, Dr.

McFadden concluded that Plaintiff lacked the mental ability,

judgment, and competence to make decisions concerning his well-

being. (A.R., 290). It seems contradictory to discredit the

opinions of a medical professional who opined that Plaintiff

could not tend to his own well-being because the record reflects

that Plaintiff’s limitations were less severe when he was

compliant with treatment, which was usually when he was under

the direct supervision and care of medical professionals, and

therefore not entirely independent as to his own well-being.

Because Dr. McFadden’s opinion is generally entitled to greater

weight as a treating source, and the ALJ’s rationale for

assigning that opinion less weight was Plaintiff’s non-

compliance with treatment (without an accompanying discussion of

whether that non-compliance was a result of Plaintiff’s severe

                                    22
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 23 of 25 PageID: 2092



mental impairments) the Court cannot say that the ALJ’s decision

is supported by substantial evidence.

     C. The Constitutional Status of the ALJ’s Appointment

     Plaintiff argues that the ALJ was not appointed in

compliance with the Constitution’s Appointments Clause (P.R.B.,

5). In Lucia v. SEC, 138 S. Ct. 2044, 2051 (2018) the Supreme

Court held that ALJs of the Securities and Exchange Commission

(“SEC”) are “Officers of the United States” under the meaning of

the Appointments Clause. Id. Because the ALJs were not appointed

by the President, a court of law, or the head of a department as

required by the Appointments Clause, their status as ALJs was

deemed unconstitutional. Lucia, 138 S. Ct. at 2051, 2055. The

Court noted that the appropriate remedy for such an error is a

hearing before a properly appointed official, and held that such

an official must be someone other than the ALJ who initially

adjudicated the dispute. Id. at 2055 (citing Ryder v. United

States, 515 U.S. 177, 183, 188 (1995)). It has been determined

that the Supreme Court’s decision in Lucia applies not only to

ALJs of the SEC, but also those of the SSA. Holmes v. Berryhill,

Civil No. 19-784, 2020 U.S. Dist. LEXIS 78378, at *2 (E.D. Pa.

May 4, 2020). Plaintiff did not challenge the constitutionality

of the ALJ’s status in his initial brief, as there existed

District of New Jersey caselaw indicating that a claimant was

required to exhaust such a challenge before the ALJ, and that

                                    23
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 24 of 25 PageID: 2093



except in “rare cases” unsuccessful claimants were not permitted

to raise Appointments Clause challenges during judicial review

without having first raised them at the administrative level.

Sprouse v. Berryhill, 363 F. Supp. 3d 543, 550 (D.N.J. 2019).

The law has since changed. Cirko ex. Rel Cirko v. Comm’r Soc.

Sec, 948 F.3d 148, 152 (3d Cir. 2020). In Cirko, a precedential

opinion of the Third Circuit Court of Appeals decided after the

filing of Plaintiff’s Brief, it was held that claimants are not

required to exhaust Appointments Clause challenges before the

ALJ, and it is permissible for such challenges to be raised

initially on judicial review. Id.

     Because the Court has decided to vacate and remand the

ALJ’s decision on grounds unrelated to the Appointments Clause,

this issue is moot unless the government desires to have ALJ

Hibner preside over Plaintiff’s hearing on remand. Accordingly,

within ten days of the issuance of this opinion the government

shall inform this Court whether it concedes that ALJ Hibner’s

status did not comport with the Appointments Clause (and she

will not preside over Plaintiff’s hearing on remand), or whether

it contends that the Appointments Clause was not violated and

ALJ Hibner should preside on remand.

V.   CONCLUSION

     For the aforementioned reasons, the Court cannot determine

whether the ALJ’s decision is supported by substantial evidence.

                                    24
Case 1:19-cv-12810-RMB Document 14 Filed 07/23/20 Page 25 of 25 PageID: 2094



As such, the ALJ’s decision will be VACATED and REMANDED for

further proceedings consistent with this Opinion. An appropriate

Order shall issue on this date.



DATED: July 23, 2020

                                          s/ Renee Marie Bumb
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                    25
